FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0278653 to Padilla, JR. et al. (hereinafter “Padilla”) in view of U.S. Patent Pub. No. 20110119431 to Chowdhury, and further in view of U.S. Patent Pub. No. 2017/0126255 to Colgrove et al. (hereinafter “Colgrove”).

Padilla discloses:
1. A system, comprising:
a memory component comprising a plurality of memory regions (paragraph 21 and Figure 1, memory devices 120A-120N); and
a processing device operably connected to the memory component (Figure 1, processor 117), wherein the processing device is configured to:
in response to a determination that a codeword stored to a first memory region of the plurality of memory regions contains a bit error (paragraph 38 and Figure 2, block 205), correct the bit error by performing an error correction operation on the codeword (paragraphs 40-41 and Figure 2, block 230), wherein the error correction operation comprises an ordered list of error correction steps (paragraph 30 – error handling sequence), and wherein performing the error correction operation includes performing the error correction steps in order until either the error correction operation is successful or the ordered list of error correction steps is complete (Figure 2, blocks 230, 240, 245, 247); and
after correcting the bit error
determine, based at least in part on a cost function of the error correction operation, whether the first memory region has exceeded a 

Padilla does not disclose expressly after correcting the bit error:
perform, based on the determination that the first memory region has exceeded the predetermined threshold of error correction effort, a remedial action on the first memory region, wherein the remedial action is a refresh of the first memory region or a retirement of the first memory region.

Chowdhury teaches, after correcting a bit error, perform, based on the determination that the first memory region has exceeded the predetermined threshold of error correction effort, a remedial action on the first memory region, wherein the remedial action is a refresh of the first memory region or a retirement of the first memory region (paragraphs 79-81).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify Padilla by performing a remedial action, as taught by Chowdhury.  A person of ordinary skill in the art would have been motivated to do so because a refresh operation based on the number of error bits and the number of data reads exceeding a threshold is well-known in the art, as described by Chowdhury (paragraph 4).  Furthermore, Padilla discloses a desire to remove or retire failing memory resources (paragraph 29).  Therefore, it would have been obvious to determine 

Padilla further does not disclose expressly wherein whether the first memory region has exceeded the predetermined threshold is based at least in part on (i) which one of the error correction steps in the ordered list corrected the bit error and (ii) on a depth of the one of the error correction steps from a start of the ordered list.

Colgrove teaches a predetermined error correction effort level for a storage device, based at least in part on (i) which one of the error correction steps in an ordered list corrected the bit error and (ii) on a depth of the one of the error correction steps from a start of the ordered list (paragraphs 16, 32-34).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify Padilla by using a threshold based on which one and depth of the error correction steps is performed, as taught by Colgrove.  A person of ordinary skill in the art would have been motivated to do so in order to perform the data storage operation while using the least resources, in the least amount of time, as discussed by Colgrove (paragraphs 39 and 42).

Modified Padilla discloses:


3. The system of claim 1, wherein the determination is further based in part on one or more previous error correction operations corresponding to the first memory region (paragraph 44 and Figure 2, block 245).

4. The system of claim 3, wherein the predetermined threshold of error correction effort corresponds to a number of the one or more previous error correction operations, one or more cost functions of the one or more previous error correction operations, or a combination thereof (paragraphs 43-46).

8. The system of claim 1, wherein the error correction steps in the ordered list of error correction steps are sorted at least in part in an ascending order according to the cost function (paragraphs 16-17).

10. The system of claim 8, wherein the ordered list of error correction steps is arranged in a plurality of zones, with at least one zone corresponding to one or more of the error correction steps (paragraphs 16-17), and wherein the determination whether the first memory region has exceeded a predetermined threshold of error correction effort is based at least in part on which of the plurality of zones corresponds to successful completion of the error correction operation (paragraphs 42-46).

Claims 11-13, 15, and17 are a method of steps that are identical to the steps performed by the system of claims 1-3, 8, and 10, and are rejected under the same rationale.

Claims 18 and 19 are a non-transitory computer-readable storage medium for performing steps that are identical to the steps performed by the system of claims 1 and 2, and are rejected under the same rationale.

Allowable Subject Matter
Claims 6, 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILIP GUYTON/Primary Examiner, Art Unit 2113